Citation Nr: 0333092	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-22 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Grave's disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for Grave's disease.

In VA Form 21-4138, dated June 2001, the veteran raised the 
issue of entitlement to service connection for tooth loss as 
secondary to Grave's disease.  As this issue is not currently 
developed or certified for appellate review, it is referred 
to the RO for appropriate consideration.


REMAND

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where an endocrinopathy becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The service medical records, including enlistment and 
separation examinations, are absent any complaints, diagnoses 
or treatment for thyroid dysfunction or Grave's disease.  The 
record shows that the veteran presented in November 1991, 
over three years after separation from service, as a new 
patient with a history of hyperthyroidism.  The examiner 
noted that the veteran was first treated in February 1991 and 
placed on medications.  Thus the medical evidence supports 
the presence of hyperthyroidism beginning from February 1991.

The service medical records show that the veteran was 
separated from service in September 1987.  Thus from 
separation in September 1987 to February 1991 the record is 
devoid of any medical evidence of a thyroid disorder.  The 
veteran has asserted that from his separation to 1991, 
although he experienced effects such as progressive weight 
loss, tremors, excessive diaphoresis and bulging of the eyes, 
he did not seek medical attention because the onset was 
gradual and he was unaware of the underlying thyroid disease.

In a May 2002 letter, the Chief of the Division of 
Endocrinology at VA, the veteran's treating endocrinologist, 
opined that "since [the veteran] reports having had some 
symptoms towards the end of his military service, and in the 
years following" there is reasonable doubt regarding the 
time of onset of the hyperthyroidism, and that it may have 
manifested within the first post-service year since symptoms 
of hyperthyroidism are nonspecific and usually gradual in 
onset.

The Board notes that the record does not reflect that the 
physician reviewed the veteran's claims folder or the service 
medical records.  The Board finds such review required given 
the complete lack of any evidence of continuity of 
symptomatology for several years since separation from 
service, other than the veteran's own statements.  Further, 
since the physician noted that the veteran reported the 
presence of symptoms "towards the end of his military 
service and in the years following" the service medical 
records should be reviewed by the VA examiner for any 
relevant symptomatology.  The examiner's opinion as to the 
onset and etiology of the current thyroid condition should be 
based on such review, and accepted medical principles, with 
references to the record evidence.

Additionally, the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The claims file should be forwarded 
to the May 2002 endocrinologist for an 
addendum to that opinion.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and that 
the examiner indicate in writing in the 
report, that the claims file was 
reviewed.  In particular, service medical 
records such as the July 1987 separation 
examination (pulse 88, BP 154/86) and 
August 1987 treatment report (pulse 104, 
BP 148/80) be considered for any 
significance, given the later diagnosis 
of hyperthyroidism.  After reviewing the 
claims file, the VA examiner should offer 
an opinion as to the onset and etiology 
of the veteran's current thyroid 
disorder, diagnosed as Grave's disease, 
including whether it is at least as 
likely as not (probability of 50 percent 
or more) that the thyroid disorder 
developed during service or was 
manifested (by tremor and intermittent or 
constant tachycardia) within the first 
post-service year.  All conclusions 
should be specifically explained with 
appropriate references to the record 
evidence.

3.  The RO should then readjudicate the 
issue on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC), and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




